Title: To George Washington from William Heath, 18 January 1782
From: Heath, William
To: Washington, George


                  
                     Dear GeneralHead quarters, Highlands January 18. 1782.
                  
                  Inclosed are several charges against major-general McDougall, on which I have this day ordered him in arrest.  I have taken this step with reluctance and pain—but matters have become so circumstanced, that nothing short of it could prevent scenes of confusion.  I request your Excellency will be pleased to order a general court-martial as soon as you may think proper.
                  On the 4th instant thirty one or two prisoners made their escape from the new provost at West point—part of them have been retaken.  The officer who had the guard has been tried at court-martial sentenced and reprimanded in orders.  I have the honor to be With the greatest regard, Your Excellency’s Most obedient servant
                  
                     W. Heath
                     
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Head quarters, Highlands January 18. 1782.
                     
                     Although I have a high personal regard for you, and take up the following with reluctance, duty to my country and superiors, the honor and rights of command, the preservation of good order and discipline, the very existence of which seems at this time to be threatened, compel me to exhibit the following charges against you, of conduct unmilitary and unbecoming an officer; particularly in the following instances.
                     1st  For ordering the distribution of a sloop load of boards some time about the middle of December last, designed for the use of the department, to the troops at West-point only; when their arrival ought to have been reported to the commanding general or deputy-quartermaster of the department, that an equal distribution might have been ordered, and other troops who equally needed them, some of whom were suffering with the small-pox, might have received relief.
                     2dly  For not reporting to the commanding general the escape of upwards of thirty prisoners from the provost at West-point on the night of the 4th instant, that orders might have been sent to the out-posts to take measures to intercept them on their way to the enemy; and it being an occurrence which ought to have been reported.
                     3dly  For drawing orders on the clothing-store at Newburgh, which is the perogative of the commanding general only, and which he signified to you in a letter of the 26th of September last—Such your order beside invading the right of the commanding general, have involved some of the pay masters in embarrassments in their accounts.
                     4thly  For writing a letter to the commanding general on the 16th of December last, containing several expressions injurious to command and unbecoming an officer.
                     5thly  For directing colonel Crane, commandant of artillery in this department, to deliver arms and accoutrements on the 16th instant, contrary to the general order of the 4th instant, and threatening to send him to the provost in case of refusal.
                     6thly  For conversing before the field officers of the several corps stationed in the garrison of West-point, who were convened at your request on the 16th instant, in a manner unbecoming an officer, tending to excite sedition, create divisions, subvert good order and discipline, and wound the service.
                     7thly  For conversing before officers of different ranks, and particularly on the evening of the 7th instant, in a manner unbecoming an officer, tending to lessen confidence in the commanding general to limit command bring orders into contempt, and destroy that due subordination which is the life of discipline; and the only barrier against confusion and disorder.
                     On these several charges, I order you in arrest, and you will please to consider yourself in arrest accordingly, until you are brought to trial, or released by proper authority.  Brigadier-general Paterson will take command of the garrison, and the original of which this is copy, will be transmitted to the commander in chief.  I am with great regard, Sir, Your obedient servant
                     
                        W. Heath
                        M. General
                        
                     
                  
                  
               